 

Exhibit 10.1

 

[tex10-1logo.jpg]

 

January 29, 2015

 

Orbit Energy, Inc.
900 Ridgefield Drive, Suite 145
Raleigh, NC 27609
Attn: Anwar Shareef, CEO

 

Re:Orbit Energy Charlotte, LLC

 

Dear Anwar:

 

Reference is made to that Amended and Restated Orbit Energy Charlotte, LLC
Purchase Agreement dated November 19, 2014 (the “Amended SPA”) between
Bluesphere Corporation, a company organized and existing under the laws of the
State of Nevada (“BSC”) and Orbit Energy Inc., a company organized and existing
under the laws of the State of North Carolina (“Orbit”).

 

Notwithstanding the fact that the transactions contemplated by the Amended SPA
have been restructured and that a new agreement replacing the Amended SPA will
be executed by Orbit, BSC and a certain third-party (the “New SPA”), we hereby
confirm and agree that except for the payment of the Development Fee, which,
pursuant to the New SPA, will be paid by a third-party, our obligations to
and/or to the benefit of Orbit in Sections 2.1, 2.4, 4.1 and 4.3 of the Amended
SPA remain in full force and effect, but subject, in each case, to the terms and
conditions applicable to such obligations in the Amended SPA (the “Terms and
Conditions”).

 

By counter-signing below, you hereby agree to sign the New SPA in a timely
manner and confirm and agree that the Terms and Conditions remain in full force
and effect.

 

  Yours truly,           Bluesphere Corporation                 By: Shlomi Palas
    Title: CEO           Agreed and accepted:           Orbit Energy Inc.      
          By: Anwar Shareef     Title: CEO  

 



35 Asuta St. Even Yehuda, Israel 40500 | Tel: +972-9-8917438, Fax:
+972-9-8998615

London Office: Pall Mall 100 St. James London, SW1Y 5NQ UK | Tel:
+44-020-73213716

www.bluespherecorporate.com



 

 

 

